Exhibit 10(ii)(p)

 

SECOND AMENDMENT TO PURCHASE AND SALE CONTRACT

 

            This Second Amendment to Purchase and Sale Contract (this
“Amendment”) is made as of March 26, 2010 by and among AIMCO WILSON ACRES, LLC,
a Delaware limited liability company, and NEW SHELTER V LIMITED PARTNERSHIP, a
Delaware limited partnership (collectively “Sellers”), and GOLDOLLER GREENVILLE
I, LLC, a Delaware limited liability company (“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Sellers and Purchaser entered into that certain Purchase
and Sale Contract, dated as of February 9, 2010, as amended by that certain
First Amendment to Purchase and Sale Contract, dated February 24, 2010, with
respect to the sale of certain property described therein (the “Contract”); and

            WHEREAS, Sellers and Purchaser desire to amend certain provisions of
the Contract.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Contract, except as expressly otherwise
defined herein.

2.      Purchase Price.  The first 2 sentences of Section 2.2 of the Contract
shall be deleted and replaced as follows:  “The total purchase price (“Purchase
Price”) for the Properties shall be an amount equal to Eleven Million Seven
Hundred Thousand  Dollars ($11,700,000.00).  Sellers and Purchaser acknowledge
and agree that the Purchase Price shall be allocated as follows: (i) $4,800,000
shall be allocated to the Wilson Acres Property and (ii) $6,900,000 shall be
allocated to the Tar River Property.”

3.      Purchaser’s Adjournment Right.  Section 5.1.2 of the Contract is hereby
deleted in its entirety and substituted with the following provision:
“Notwithstanding the foregoing to the contrary, Purchaser shall have the right
to adjourn the Closing (the “Purchaser’s Adjournment Right”) to May 26, 2010, by
delivering written notice to Sellers not later than April 21, 2010.  If
Purchaser shall timely exercise Purchaser’s Adjournment Right, then, within two
(2) Business Days after the delivery of such adjournment notice, Purchaser shall
deliver to Escrow Agent an additional deposit of $50,000 (which deposit shall be
deemed part of the Deposit).”

4.      Wilson Acres Defeasance.  Purchaser hereby acknowledges that the Loan
with respect to the Wilson Acres Property is subject to a defeasance at
Closing.  In connection therewith, Purchaser hereby acknowledges and agrees to
the following:  (i) notwithstanding anything to the contrary contained in the
Contract, the balance of the Purchase Price for each Property shall be delivered
to Escrow Agent no later than 5:00 p.m. on the Business Day immediately prior to
the Closing Date, (ii) Purchaser shall pay all fees and expenses (including,
without limitation, all fees and expenses of the servicer, servicer’s counsel,
Sellers’ defeasance consultant and the rating agencies) in connection with the
defeasance, and (iii) in connection with the defeasance, Sellers shall have the
right to adjourn the Closing to May 26, 2010, by delivering written notice to
Purchaser not later than April 21, 2010. 

5.      Miscellaneous.           This Amendment (a)  supersedes all prior oral
or written communications and agreement between or among the parties with
respect to the subject matter hereof, and (b) may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Contract are hereby
ratified and confirmed and shall continue in full force and effect.

[Signature Page to Follow]


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Sellers:

AIMCO WILSON ACRES, LLC, a Delaware limited liability company

 

By:  AIMCO WILSON ACRES MANAGER, LLC, a Delaware limited liability company, its
manager

 

By: AIMCO PROPERTIES, L.P., a Delaware limited partnership, its member

 

By: AIMCO-GP, INC., a Delaware corporation, its general partner

 

By: /s/Trent A. Johnson

Name:  Trent A. Johnson

Title:  Vice President

 

NEW SHELTER V LIMITED PARTNERSHIP, a Delaware limited partnership

 

By:  SHELTER V GP LIMITED PARTNERSHIP, a Delaware limited partnership, its
general partner

 

By:  SHELTER REALTY V CORPORATION, a South Carolina corporation, its general
partner

 

By: /s/Trent A. Johnson

Name:  Trent A. Johnson

Title:  Vice President

 

 

 

 

[Purchaser’s signature page follows]

 


Purchaser:

GOLDOLLER GREENVILLE I, LLC, a Delaware limited liability company

By:  /s/Richard Oller
Name:  Richard Oller
Title:  President